DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1-13 are pending.

3.	There is no IDS of record in the instant application.  Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  In addition, Applicant’s attention is directed to MPEP704.10.

4.	The oath filed on 4/30/20 has been acknowledged.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification as filed does not provide a written description the phrases “drug delivery system comprising (a) and (b)”.  Throughout the specification, the drug delivery system is limited to either ophthalmic administration or therapeutic agent to treat ophthalmic disorders” .   The specification supports ophthalmic drug delivery system or a delivery drug vehicle for ophthalmic disorder treatment to extend therapeutic efficacy of the therapeutic agent.

The currently amended range is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/039989 in view of U.S. Pub.2004/0224010.

The ‘989 publication teaches liposomes (e.g. delivery vehicle) comprising dioleylphosphatidylcholine (DOPC), dioleylphosphatidylglycerol (DOPG) and cholesterol and therapeutic agent (p. 6-7, 22-32, claims 1-188).  The ‘989 publication further teaches that the liposomes comprise DOPC, DOPG and cholesterol at 65:5:30 mole percent or 60-70:1-10:25-35 (p. 5). 

The disclosure of the ‘989 publication differs from the claimed invention in that it does not teach the use of anti-inflammatory agent (or dexamethasone) as recited in claims 1-3 of the instant application.

The ‘010 publication teaches administering of corticosteroid such as dexamethasone sodium phosphate in liposome composition (claims 1-58).

One of ordinary skill in the art would have been motivated to do so because the delivery vehicles comprising the phospholipids and the cholesterol stabilizes the biological agents and ensures the delivery of the biological agents to the target sites (p.2, ‘989 publication).

It would have been obvious to one of ordinary skill in the art at the time the invention to expand the use of the drug delivery vehicle comprising phospholipids and cholesterol as delivery vehicles for various therapeutic agents taught by the ‘989 publication and the ‘010 publications.

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Pat 8,956,600.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘600 patent recites a drug delivery system comprising a vehicle, vegf and dexamethasone (claims 38) as required by the ratio and compositions of the instant application.

11.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat 9,987,360 in view of U.S. Pub. 2004/0224010.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘360 patent recites a drug delivery system comprising a vehicle, vegf and corticosteroid as required by the ratio and compositions of the instant application.

The claims of the issue patent are different from the claimed in that they do not recite dexamethasone as in claim 3 of the instant application.

One of ordinary skill in the art would have been motivated to do so because the delivery vehicles comprising the phospholipids and the cholesterol stabilizes the biological agents and ensures the delivery of the biological agents to the target sites and the dexamethasone is known to treat ophthalmic disease.

It would have been obvious to one of ordinary skill in the art at the time the invention to expand the use of the drug delivery vehicle comprising phospholipids and cholesterol as delivery vehicles for various therapeutic agents known to treat ophthalmic disease taught by the ‘010 publication.

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
August 18, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644